                                                                                                                          Entered on Docket
                                                                                                                          January 18, 2019
                                                                                                                          EDWARD J. EMMONS, CLERK
                                                                                                                          U.S. BANKRUPTCY COURT
                                                                                                                          NORTHERN DISTRICT OF CALIFORNIA



                                                                           1   SHERYL K. ITH
                                                                               (STATE BAR NO. 225071)                   The following constitutes the order of the Court.
                                                                           2   JENNIFER H. WANG                         Signed: January 18, 2019
                                                                               (STATE BAR NO. 242998)
                                                                           3   jwang@cookseylaw.com
                                                                               COOKSEY, TOOLEN, GAGE,
                                                                                                                        ______________________________________________
                                                                           4    DUFFY & WOOG                            Stephen L. Johnson
                                                                               A Professional Corporation               U.S. Bankruptcy Judge
                                                                           5   535 Anton Boulevard, 10th Floor
                                                                               Costa Mesa, California 92626
                                                                           6   Telephone: (714) 431-1100
                                                                               Facsimile: (714) 431-1145
                                                                           7
                                                                               Attorneys for Creditor
                                                                           8   FLAGSHIP CREDIT ACCEPTANCE

                                                                           9
                                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                          10
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                                              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                                                                          11
                                      Costa Mesa, California 92626-1977




                                                                          12
                                       535 Anton Boulevard, Tenth Floor




                                                                               In re                                                CASE NO. 18-50971-SLJ
                                                                          13
                                                                               EDGAR JOSE CRUZANGULO,                               Chapter 13
                                                                          14
                                                                                                                                    ORDER ON STIPULATION TO ALLOW
                                                                          15                           Debtor.                      FLAGSHIP CREDIT ACCEPTANCE’S
                                                                                                                                    LATE-FILED CLAIM
                                                                          16

                                                                          17
                                                                                                                                    No hearing currently scheduled
                                                                          18
                                                                          19           Pursuant to the Stipulation To Allow Flagship Credit Acceptance’s Late-Filed Claim, and
                                                                          20   good cause appearing,
                                                                          21           IT IS HEREBY ORDERED that the terms and conditions set forth in the Stipulation To
                                                                          22   Allow Flagship Credit Acceptance’s Late-Filed Claim, filed on January 14, 2019, as document #36,
                                                                          23   are hereby approved and made order of the court.
                                                                          24                                         **END OF ORDER**
                                                                          25

                                                                          26
                                                                          27

                                                                          28
                                                                                                                               1
                                                                           Case:  18-50971
                                                                              8000.1311 3341946.1 Doc# 37   Filed: 01/18/19   Entered: 01/18/19 15:26:53       Page 1 of 2
                                                                           1                                         COURT SERVICE LIST

                                                                           2   DEBTOR:
                                                                               To be served by Attorney
                                                                           3
                                                                               ATTORNEY FOR DEBTOR:
                                                                           4   To be served electronically
                                                                           5
                                                                               TRUSTEE:
                                                                           6   To be served electronically

                                                                           7   U.S. TRUSTEE
                                                                               To be served electronically
                                                                           8
                                                                               ATTORNEY FOR CREDITOR:
                                                                           9   To be served electronically
                                                                          10
COOKSEY, TOOLEN, GAGE, DUFFY & WOOG




                                                                          11
                                      Costa Mesa, California 92626-1977




                                                                          12
                                       535 Anton Boulevard, Tenth Floor




                                                                          13

                                                                          14

                                                                          15

                                                                          16

                                                                          17

                                                                          18
                                                                          19

                                                                          20

                                                                          21

                                                                          22

                                                                          23

                                                                          24

                                                                          25

                                                                          26
                                                                          27

                                                                          28
                                                                                                                                2
                                                                           Case:  18-50971
                                                                              8000.1311 3341946.1 Doc# 37    Filed: 01/18/19   Entered: 01/18/19 15:26:53   Page 2 of 2
